ITEMID: 001-58141
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF PAFITIS AND OTHERS v. GREECE
IMPORTANCE: 3
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Civil proceedings;Article 6-1 - Reasonable time);No violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: N. Valticos
TEXT: 6. The Bank of Central Greece (“the BCG”) is a company incorporated under Greek law, whose head office is in Athens. On 13 September 1984 its capital amounted to 670,000,000 drachmas (GRD), divided into 670,000 shares of a nominal value of GRD 1,000 each.
7. On 13 September 1984 the Governor of the Bank of Greece, exercising the powers conferred on him by Presidential Decree no. 861/1975, ratified by Law no. 236/1975, in conjunction with Law no. 1266/1982, placed the BCG under the control of a temporary administrator (Prosorinos Epitropos). The Governor took this decision in the light of the following circumstances: (1) the result of an inquiry conducted by the competent authorities of the Bank of Greece, who had concluded that a series of illegal transactions had been carried out by the BCG’s directors; (2) the fact that the BCG’s directors had attempted to obstruct the inquiry; and (3) “the urgency of the situation, the public interest and that of the BCG, its shareholders and the third parties concerned”. Pursuant to paragraph 2 of this decision of the Governor of the Bank of Greece (decision no. 397/13.9.84), from the time when decision no. 397/84 was published in the Official Gazette (Efimerida Kyvernisseos), the BCG’s organs lost all their previous powers, which were transferred, together with responsibility for the bank’s administration, to the temporary administrator. The latter was ordered to submit to the Governor of the Bank of Greece, within two months, a detailed report on the BCG’s finances, accounts and management.
8. On 13 November 1984 the temporary administrator (Mr I. Oikonomopoulos) submitted his report and tendered his resignation, with effect from 18 December 1984. On that date the Governor of the Bank of Greece appointed a second temporary administrator (Mr I. Papakonstantinos), who submitted his report on 28 January 1985.
9. On 28 July 1986 the Governor of the Bank of Greece invited the BCG to increase its capital within ninety days to GRD 1,500,000,000, by issuing new fully paid-up shares. On 29 July 1986 the temporary administrator, exercising powers normally conferred at the general meeting of shareholders, decided, by decision no. 70/86, to increase the BCG’s capital to GRD 1,700,000,000, at the same time amending the relevant provision (Article 6) of its articles of association. By a notice published in a daily newspaper, the BCG invited its shareholders to exercise by 27 August 1986 the option to purchase the new shares which they were guaranteed under the articles of association and to pay one quarter of the value of these shares within two months (first increase in capital).
10. On 24 September 1986 the temporary administrator adopted decision no. 71/86, modifying decision no. 70/86. The only notable change was that those who were interested in purchasing the new shares were invited to pay for them in full by 27 October 1986. Considering that this new decision introduced only “changes of form”, the temporary administrator expressly provided therein that it was to apply retrospectively from the date of publication of decision no. 70/86. As a result, in accordance with the decision’s express wording, the time-limit for exercising the shareholders’ option was still 27 August 1986. The applicants did not exercise that option.
11. On 2 October 1986 the Governor of the Bank of Greece approved decision no. 71/86 and on 7 October 1986 the Prefect of Athens approved the necessary amendment to the BCG’s articles of association. On 31 October 1986 the temporary administrator decided to allocate the new shares to: (a) G. Koskotas, (b) “Edrassi – X. Psallidas Ate”, (c) G. Galanopoulos, (d) M. Maissis and (e) D. Mitropoulos. However, Mr G. Koskotas became the BCG’s majority shareholder (with 1,025,565 of the 1,030,000 shares).
12. On 1 November 1986 the Governor of the Bank of Greece appointed a new temporary administrator (Mr S. Kalamitsis), on the ground that the previous one had contravened the law in his decision as to how the new shares were to be allocated.
13. On 5 November 1986 the new temporary administrator rescinded the decision taken by his predecessor on 31 October 1986 and decided to allocate the shares previously transferred to Mr G. Koskotas to the Agricultural Bank of Greece, a public-sector company, which accordingly became the BCG’s majority shareholder. However, existing shareholders were not invited to exercise their option.
14. On 13 November 1986 the Governor of the Bank of Greece appointed an administrator to run the BCG, stipulating in the appointment decision that the administrator was to hand over management to an elected board of directors as soon as possible. On 15 February 1987 a new board of directors was elected by the general meeting of BCG shareholders.
15. On 16 February 1987 Parliament enacted Law no. 1682/1987, pursuant to which a number of administrative decisions concerning the BCG, including all those mentioned above, acquired the force of law. Law no. 1682/1987 also amended the articles of association of the Agricultural Bank of Greece, which had been laid down by a previous law, so as to enable it to take part in the increases in the share capital of other banks.
16. On 14 June 1987 the general meeting of BCG shareholders decided to increase the capital to GRD 3,300,000,000 (second increase).
17. On 1 June 1989 Parliament enacted Law no. 1858/1989, which applied retrospectively and established an authoritative interpretation of Presidential Decree no. 861/1975. According to this interpretation, temporary administrators had the power to increase the capital of the banks they had been appointed to run.
18. On 11 June 1989 the BCG’s capital was increased by a further GRD 125,000,000 (third increase).
19. On 30 September 1990 the general meeting of BCG shareholders decided to apply to have its shares listed on the Athens stock exchange, to increase its capital by GRD 1,282,250,000, to offer the new shares for sale on the stock market and to amend Articles 6 and 7 of the BCG’s articles of association accordingly (fourth increase).
20. On 9 November 1990 the Monetary and Financial Affairs Committee (Epitropi nomismaton kai pistotikon thematon) of the Bank of Greece approved the above-mentioned amendment of the BCG’s articles of association. On 11 December 1990 the Capital Market Committee (Epitropi kefaleagoras) authorised the BCG to allocate the new shares by offering them for sale on the stock market.
21. On 22 June and 22 October 1993 the BCG’s capital was increased by GRD 256,250,000 (fifth increase).
22. On 29 July and 17 August 1994 the BCG’s capital was increased by GRD 8,055,000,000 (sixth increase).
23. On 1 December 1986 some of the applicants challenged in the Supreme Administrative Court decisions nos. 854/2.10.86 and 21543/7.10.86 by which the Governor of the Bank of Greece and the Prefect of Athens had approved the first increase in the BCG’s capital. In their application for judicial review they alleged that the temporary administrator was not empowered under Greek law to order an increase in capital, which should have been done by a resolution of the general meeting of shareholders.
24. On 10 December 1986 the President of the Fourth Division of the Supreme Administrative Court decided to hear the case on 2 June 1987.
25. On 2 June 1987 the Fourth Division of the Supreme Administrative Court decided of its own motion to adjourn until 27 October 1987 consideration of the application for judicial review lodged on 1 December 1986. On 27 October 1987 the Supreme Administrative Court decided of its own motion to adjourn the case until 2 February 1988 and later until 19 April 1988. According to the Government, the reason for all these adjournments was the importance and complexity of the legal questions which the reporting judge had to consider.
26. On 19 April 1988 the Fourth Division of the Supreme Administrative Court heard the application for judicial review. On 14 June 1988 it held, in decision no. 2668/88, (a) that the temporary administrator had not been empowered under Greek law to order the increase in capital of 24 September 1986; (b) that Law no. 1682/1987 could not be taken into account because it had been enacted after the application for judicial review had been made, contrary to the constitutional principle of the separation of powers; (c) that the two applicants could not challenge the administrative decisions in question because before 13 September 1984 they had held less than 5% of the capital; and (d) that because of its importance the case should be referred to the plenary court.
27. On 12 September 1988 the President of the Supreme Administrative Court decided that the application for judicial review would be heard on 2 December 1988. On that date the Supreme Administrative Court decided of its own motion to adjourn the case until 12 May 1989 and later until 6 October 1989. On the latter date the Supreme Administrative Court decided of its own motion to adjourn the case until 9 February 1990 and later until 27 April 1990. According to the Government, all these adjournments were prompted by the same considerations as those referred to above.
28. On 27 April 1990 the Supreme Administrative Court decided of its own motion to adjourn consideration of the application for judicial review until 26 October 1990. According to the applicants, this adjournment was accepted by all the parties. The Government maintained that it was requested by the applicants and supplied a certificate to that effect from the registry of the Supreme Administrative Court.
29. On 26 October 1990 the Supreme Administrative Court again decided to adjourn the case, this time until 8 March 1991. According to a certificate from the registry of the Supreme Administrative Court, the court decided of its own motion to adjourn the hearing. According to the Government, record no. 41/1990 of the plenary court proves that the applicants requested the adjournment concerned pending the judgment of the Court of Justice of the European Communities in a similar case and that the respondents opposed that request. The reporting judge considered that the case should be adjourned.
30. On 8 March 1991 the Supreme Administrative Court decided of its own motion to adjourn consideration of the application for judicial review until 17 May 1991. On that date it once again adjourned the case, until 11 October 1991. The applicants maintained that all parties had been present at the hearing on 17 May 1991 and that they had requested that the case be tried. However, as the respondents objected, the Supreme Administrative Court had adjourned the case of its own motion. According to the Government, the case could not be heard on 17 May 1991 because of a strike by lawyers, as attested by a certificate issued by the Athens Bar Association. They also submitted in that connection a certificate from the registry of the Supreme Administrative Court, dated 31 October 1995.
31. On 11 October 1991 the application for judicial review came before the Supreme Administrative Court. However, the National Union of Bank Employees (OTOE), which had intervened in the proceedings, requested an adjournment. The Supreme Administrative Court allowed this request and adjourned the case until 22 November 1991. According to the applicants, the request was supported by the respondents, whereas they themselves had insisted that the hearing should take place. The State authorities had themselves requested this adjournment, as was proved by, inter alia, a written request submitted on 26 September 1991 by the Minister for Economic Affairs, who had intervened in the proceedings concerning the application to the Supreme Administrative Court for judicial review.
32. On 22 November 1991 the application lodged on 1 December 1986 was finally considered. On 17 April 1992, in judgment no. 1544/1992, the plenary of the Supreme Administrative Court dismissed the application. It observed that, pursuant to Law no. 2190/1920, a decision taken by the general meeting of shareholders of a company set up in accordance with that Law could be challenged only by shareholders who held at least 5% of the capital, had been present at the meeting when the decision was taken and had opposed it. Parliament had had good reasons to restrict the right of access to the courts in such a way. The right to challenge decisions of the general meeting should be vested only in shareholders who were closely associated with the company’s activities, in which small shareholders were usually not interested. In addition, the company’s competitors could very easily acquire a small number of shares and attempt to harm its interests. The same restrictions applied to the right of access to a court for the purpose of challenging administrative decisions approving those of the general meeting of shareholders. Shareholders who held less than 5% of the capital could challenge an administrative decision of this type only if they could prove that it affected them personally. An increase in the company’s capital could not in itself harm the interests of a shareholder who held less than 5% of the capital. Moreover, the same rules were applicable where the decision to increase the capital had been taken by a temporary administrator. In the instant case, on 29 July 1986 the applicants had held 3.35% of the BCG’s capital (one having 0.37% and the other 2.98%) and would therefore not have been able to challenge the increase in capital if it had been decided upon by a resolution of the general meeting of shareholders. The applicants could not rely on the fact that they now held a lower proportion of the shares in order to establish that their personal interests had been harmed by the decision to increase the capital. Nor had they pleaded any other fact which could warrant such a conclusion. Accordingly, the Supreme Administrative Court decided by a majority to dismiss the application for judicial review, on the ground that the applicants did not have locus standi.
33. On 22 December 1986 some of the applicants brought action no. 10429/1986 against the BCG and others in the Athens District Court, seeking a declaration (a) that the first increase in capital was null and void on the ground that the second temporary administrator (Mr I. Papakonstantinos) had not been empowered under Greek law to take such a decision, which was the prerogative of the general meeting of shareholders, and (b) that the allocation of 1,030,000 new shares to the defendant shareholders by the third temporary administrator (Mr S. Kalamitsis) had been unlawful and was null and void, and that in law it had not conferred on any of these persons the status of shareholder, a right to attend general meetings of BCG’s shareholders or any other right vested in its shareholders. A hearing was listed for 4 February 1987.
34. However, on 14 January 1987 two of the applicants withdrew from action no. 10429/1986. In their notice of discontinuation (no. 1025/1987), they declared to the court that they expressly, unreservedly and irrevocably recognised as absolutely legal, valid and unchallengeable all the transactions carried out by the two temporary administrators concerned (see paragraph 33 above).
35. On 4 February 1987 the Athens District Court decided to adjourn consideration of action no. 10429/1986 until 18 February 1987. According to the applicants, this adjournment was ordered at the defendants’ request.
36. On 18 February 1987 the Athens District Court tried action no. 10429/1986. In its decision no. 3427/87 of 29 April 1987, the court decided to stay the proceedings pending delivery of the Supreme Administrative Court’s judgment on the related application for judicial review lodged on 1 December 1986 (see paragraph 23 above). According to the applicants, the court took this decision at the defendants’ request. On the other hand, the Government referred to the text of the decision, which stated that it was necessary to adjourn consideration of action no. 10429/1986 because its outcome depended on the validity of the appointment of the third temporary administrator (Mr S. Kalamitsis) and the legality of the decision taken by the previous temporary administrator (Mr I. Papakonstantinos) on the increase in capital, these being matters in issue in another case then pending in the Supreme Administrative Court (Article 249 of the Code of Civil Procedure).
37. On 13 June 1989 some of the applicants brought action no. 5220/1989 against the BCG in the Athens District Court, seeking a declaration that the second increase in capital had been in breach of Greek law and was null and void. They argued that, because the first increase in capital was not legally valid, the general meeting of shareholders which had passed the resolution authorising the second increase had not been duly and properly constituted. A hearing was listed for 11 October 1989.
38. On 11 October 1989 the Athens District Court decided to adjourn consideration of action no. 5220/1989 until 31 January 1990. According to the applicants, this adjournment was ordered at the defendant’s request.
39. At the hearing on 31 January 1990 the case was not called because it had not been placed on the court’s list, as certified by its registrar. According to the Government, this delay was imputable to the applicants, who had not taken the necessary steps to have their action placed on the court’s list.
40. On 23 November 1990 some of the applicants brought action no. 11301/1990 against the BCG in the Athens District Court, seeking a declaration that the fourth increase in capital (resolution of the general meeting of shareholders on 30 September 1990 – see paragraph 19 above) had been in breach of Greek and European Community law and was null and void. Again it was contended that the first increase and the allocation of the 1,030,000 new shares to new shareholders – ordered by the then temporary administrator – had been unlawful and were null and void. A hearing was set down for 5 June 1991.
41. On 5 June 1991 the Athens District Court’s hearing on action no. 11301/1990 was adjourned because of a lawyers’ strike on that day.
42. On 7 June 1991 some of the applicants brought action no. 6137/1991 against the BCG in the Athens District Court, seeking a declaration that the third increase in capital (resolution of the general meeting of shareholders on 11 June 1989) had been in breach of Greek and European Community law and was null and void. They put forward the same arguments as had been used in the previous civil cases. A hearing was set down for 2 October 1991.
43. On 23 July 1991 the plaintiffs in actions nos. 10429/1986 (concerning the first increase in capital), 5220/1989 (concerning the second increase) and 11301/1990 (concerning the fourth increase), including some of the applicants, asked the Athens District Court to fix a new hearing date for these cases. The court decided to hear the cases on 18 December 1991.
44. On 2 October 1991 the Athens District Court decided to adjourn consideration of action no. 6137/1991 (concerning the third increase in capital) until 18 December 1991.
45. On 18 December 1991 the Athens District Court decided to adjourn consideration of actions nos. 10429/1986, 5220/1989, 11301/1990 and 6137/1991 until 1 April 1992 and on the latter date it ordered a further adjournment until 27 May 1992. According to the Government, these adjournments were necessary in view of the fact that the Supreme Administrative Court had not yet given judgment on the application for judicial review, a precondition that had been laid down in the decision (no. 3427/87) to adjourn consideration of the first action (no. 10429/1986).
46. On 12 May 1992 some of the applicants intervened in the proceedings concerning action no. 10429/1986, supporting the plaintiffs. A hearing was set down for 27 May 1992.
47. On 27 May 1992, although the Supreme Administrative Court’s judgment no. 1544/1992 had been delivered on 17 April 1992 (see paragraph 32 above), the hearing arranged for trial of all the actions was adjourned because of another strike by members of the Athens Bar.
48. On 29 July 1992 the plaintiffs, including some of the applicants, asked the Athens District Court to fix a new hearing date for actions nos. 10429/1986, 5220/1989, 11301/1990 and 6137/1991. The court decided to consider these actions on 11 November 1992.
49. On that date, however, the hearing in respect of the four pending actions was adjourned on account of the strike by Athens lawyers. On 16 December 1992 the plaintiffs asked for a new hearing date to be fixed and the court decided to hear these cases on 17 January1993. The applicants asserted in their memorial to the Court that their object in taking out all the above-mentioned summonses (klissis) had been to expedite the proceedings in the civil courts (Article 230 of the Code of Civil Procedure).
50. On 27 January 1993 the Court again decided to adjourn consideration of actions nos. 10429/1986, 5220/1989, 11301/1990 and 6137/1991 until 12 May 1993.
51. In the meantime, on 5 May 1993, some of the applicants brought action no. 5055/1993 in the Athens District Court, in support of the actions brought on 22 December 1986 (no. 10429/1986) and 12 June 1989 (no. 5220/1989). In their third-party action they sought a declaration that the decisions concerning the first and second increases in capital had been taken in breach of Articles 25 § 1 and 29 of the Second Directive of the Council of the European Communities (Directive 77/91/EEC). A hearing was set down for 12 May 1993.
52. On that date the Athens District Court tried cases nos. 10429/1986, 5220/1989, 11301/1990, 6137/1991 and 5055/1993.
53. On 3 August 1993 the Athens District Court gave its judgment no. 5785/1993 on the above-mentioned cases. Considering that some of the applicants had not given the lawyers who had appeared in court to represent them valid authority to act, it gave judgment against them. It also decided not to entertain the applicants’ arguments concerning the impossibility in practice of exercising their option, since they had not been raised in time. It likewise dismissed the four actions in so far as they concerned the allegation that the decisions concerning the increases in capital had not been taken in accordance with Greek law. However, the court referred to the Court of Justice of the European Communities, for a preliminary ruling, the questions of Community law raised by the cases. It reserved its decision on the defendants’ objection concerning the plaintiffs’ abuse of rights (Article 281 of the Greek Civil Code) until it had learned how the Court of Justice of the European Communities had applied European law. On 22 February 1996 the Luxembourg Court gave notice that it would give judgment on 12 March 1996.
54. On 3 January 1994 some of the applicants brought action no. 23/1994 against the BCG and others, asking the Athens District Court to refer another question to the Court of Justice of the European Communities for a preliminary ruling, namely whether the objection based on Article 281 of the Greek Civil Code, concerning abuse of rights, could render inapplicable the provisions of Community law, those being, in the instant case, Articles 25 and 29 of Directive 77/91/EEC on companies. The hearing to consider their action was set down for 16 February 1994.
55. On 4 January 1994 some of the applicants brought action no. 45/1994 in the Athens District Court, seeking a declaration that the fifth increase in capital (resolutions of 22 June and 22 October 1993) had been in breach of Greek and Community law and was null and void. The arguments submitted were the same as in the previous actions. The hearing was likewise set down for 16 February 1994.
56. On 9 February 1994 the Ministry of Finance intervened in the proceedings concerning action no. 45/1994. A hearing was set down for 25 May 1994.
57. Although the Athens Bar had called on its members to strike, the applicants’ lawyers informed the defendants on 15 February 1994 that the Bar had authorised them to appear in the Athens District Court on 16 February 1994 to request an adjournment of cases nos. 23/1994 and 45/1994. On 16 February 1994 the court did adjourn these cases until 25 May 1994. According to the applicants, that decision was taken at the defendants’ insistent request.
58. On 22 February 1994 the applicants asked the court to consider actions nos. 23/1994 and 45/1994 on 16 March 1994. Their request was granted.
59. Although the Athens Bar had called on its members to strike, the applicants’ lawyers informed the defendants on 11 March 1994 that the Bar had authorised them to appear in the Athens District Court on 16 March 1994. On 15 March 1994, however, the Athens Bar decided to rescind that authorisation. According to the applicants, this decision was taken at the request of the Governor of the Bank of Greece, who had intervened in the proceedings. The hearing listed to take place on 16 March 1994 in cases nos. 23/1994 and 45/1994 was, in the event, adjourned.
60. On 3 March 1994 the union of BCG employees intervened in the proceedings concerning action no. 45/1994. A hearing was set down for 25 May 1994.
61. On 25 May 1994 the hearing concerning action no. 23/1994 was cancelled because the plaintiffs had not taken the necessary steps to have the case placed on the court’s list. According to the applicants, their lawyers were not present at the hearing on 25 May 1994 because the Athens Bar had again called on its members to strike and their opponents had used improper manoeuvres to obtain the cancellation of the hearing concerning action no. 23/1994 and the adjournment of case no. 45/1994.
On 25 May 1994 case no. 45/1994 was adjourned until 1 February 1995.
62. On 12 July 1994 the applicants asked the court to fix a new hearing date in order to expedite the proceedings relating to actions nos. 23/1994 and 45/1994. The court set down a hearing for 18 July 1994. However, the applicants did not appear on that day and consideration of these actions was adjourned.
63. On 24 August 1994 the applicants asked for a new hearing date to be fixed for their third-party action no. 23/1994 and the Athens District Court decided to resume consideration of the case on 2 November 1994.
64. On 5 September 1994 the applicants asked for an earlier date to be fixed for the hearing in their action (no. 45/1994) concerning the fifth increase in the BCG’s capital. The court decided to hear the case on 2 November 1994.
65. In the meantime, on 26 September 1994, some of the applicants brought action no. 7968/1994 against the BCG and others in the Athens District Court seeking a declaration that the sixth increase in capital had been in breach of Greek and Community law and was null and void. The arguments submitted were the same as in the previous actions. A hearing was likewise set down for 2 November 1994.
66. On 2 November 1994, at the defendants’ request, the court decided to adjourn the hearing concerning action no. 45/1994 until 1 February 1995; it also adjourned to the same date consideration of action no. 7968/1994. Still on 2 November 1994 it tried case no. 23/1994. Its judgment was given on 31 January 1995. The court held that it could not rule on that part of the action which concerned the claim submitted by Mr G. Papadimitroulas, on the ground that he had not been one of the applicants who had asked the court, on 7 November 1994, to resume consideration of the case. The court decided to dismiss the claims of the other applicants concerned, holding that the action raised no problem regarding the interpretation of Community law and that the Greek courts alone had jurisdiction to rule on the defendants’ objection concerning the plaintiffs’ abuse of rights (Article 281 of the Civil Code).
67. On 7 November 1994 the Athens District Court, at the applicants’ request, decided to resume consideration of actions nos. 45/1994 and 7968/1994 on 14 December 1994. According to the Government, it was not legal to bring the trial in the present case forward in this way.
68. On 30 November and 12 December 1994 the applicants’ lawyer complained to the Athens Bar of the improper manoeuvres allegedly used by the defendants’ lawyers on 25 May 1994.
69. On 7 December 1994 the applicants again asked the court to try action no. 7968/1994 on 14 December 1994.
70. On 14 December 1994 the Athens District Court decided to adjourn consideration of the pending actions nos. 45/1994 and 7968/1994 until 1 February 1995.
71. On 1 February 1995 the Athens District Court heard these two cases. In a decision (no. 5883/1995) of 29 May 1995 it ordered a stay of the proceedings concerning actions nos. 45/1994 and 7968/1994 pending the judgment of the Court of Justice of the European Communities on the questions for a preliminary ruling submitted to it on 3 August 1993 and the court’s own judgment on the previous actions nos. 10429/1986, 5220/1989, 11301/1990, 6137/1991 and 5055/1993. The court was obliged to order this adjournment because the last two actions, nos. 45/1994 and 7968/1994, challenging the fifth and sixth increases in the BCG’s capital, had the same factual and legal basis as the first five of the above-mentioned actions. It was therefore necessary to adjourn the cases until the conclusion of the proceedings on the first five actions, which raised exactly the same issues.
72. On 6 June 1995 the Court of Justice of the European Communities held a hearing on the questions for a preliminary ruling referred to it by the Athens District Court on 3 August 1993.
73. On 12 March 1996 it gave judgment on the reference for a preliminary ruling, holding that an increase in the capital of a bank constituted in the form of a public limited liability company by administrative measure was contrary to Article 25 of the Second Directive on companies, which guaranteed each shareholder the right to vote on the issue. It also rejected the BCG’s new board of directors’ argument that the applicants’ civil action constituted an abuse of rights, declaring: “… the uniform application and full effect of Community law would be undermined if a shareholder relying on Article 25 § 1 of the Second Directive were deemed to be abusing his rights merely because he was a minority shareholder of a company subject to reorganization measures or had benefited from the reorganization of the company. Since Article 25 § 1 applies without distinction to all shareholders, regardless of the outcome of any reorganization procedure, to treat an action based on Article 25 § 1 as abusive for such reasons would be tantamount to altering the scope of that provision.”
74. On 20 March 1996 the applicants again asked the Athens District Court to fix a hearing date for all their actions. A hearing was listed for 25 September 1996. However, this summons to fix an earlier hearing was never served on the defendants.
75. On 28 March 1996 the applicants, by two further summonses, (nos. 1302 and 1303/96), asked the Athens District Court to bring forward the date of the hearing for all their actions, on the ground that the Court of Justice of the European Communities had given an ad hoc interlocutory decision on certain legal aspects of the case. A hearing was set down for 29 May 1996.
76. On 16 April 1996 the court decided, in response to a summons (klissis) from the defendants, to resume consideration of actions nos. 10429/1986, 5220/1989, 11301/1990, 6137/1991 and 5055/1993 on 25 September 1996.
77. On 21 May 1996 seventy-four former shareholders lodged an additional third-party application in support of the BCG. The Athens District Court decided to hear the case on 25 September 1996.
78. On 29 May 1996 the court adjourned the cases pending before it until the hearing on 25 September 1996, the date already fixed for consideration of the third-party application lodged in support of the BCG. It ruled that this application had not been lodged in order to prolong the proceedings.
79. In the event, it was not possible to hold the hearing on 25 September 1996, as the Greek courts did not sit between 18 and 25 September 1996 on account of a general election.
80. Following two summonses (nos. 3047/96 and 3048/96) taken out by the applicants on 12 September 1996, the Athens District Court tried cases nos. 10429/1986, 5220/1989, 11301/1990, 6137/1991, 5055/1993 and cases nos. 45/1994 and 7968/1994 on 13 November 1996. On 27 February 1997 final decisions nos. 1499/1997 and 1500/1997, which dismissed all these actions, were published. The applicants asserted that the court dismissed all their claims “without taking into account the decisions of the Court of Justice of the European Communities” and that this, which was unprecedented in Greek law, constituted a serious breach of Community law. They asserted that the defendants – represented by the Minister for Economic Affairs and other parties under his control – had asked the Athens District Court in their written submissions to ignore completely the Luxembourg Court’s ad hoc judgment.
81. However, the proceedings in the civil courts are still pending on account of an appeal (anairessi) to the Court of Cassation lodged by the applicants.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
